Citation Nr: 0513594	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cerebral concussion, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1943 to April 
1946. 

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In this respect, on July 17, 2003 the veteran requested a 
hearing before a Decision Review Officer (DRO).  However, in 
an August 20, 2004 statement, the veteran indicated that he 
desired that his appeal be decided on the record without a 
hearing.  As the record does not contain further indication 
that the veteran or his representative submitted additional 
requests for a hearing, the Board deems the veteran's request 
for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704 
(2004).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.   The veteran's service-connected residuals of cerebral 
concussion are characterized by bilateral/lateral nystagmus, 
inferior nystagmus, and the need to fixate on objects to 
avoid dizziness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a cerebral concussion have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1-4.14, 4.84a, 4.124, Diagnostic Codes 
6016, 8000, 8045 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability rating via the August 2000 rating 
decision, and the May 2003 statement of the case.  Therefore, 
the notification requirement has been satisfied.  See 
Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in August 2000, which is prior to the 
date the VCAA was enacted (effective November 9, 2000).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  See VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in January 
2002, the RO informed him of what information he needed to 
establish entitlement to the claim addressed in this decision 
and that he should send in information describing additional 
evidence or the evidence itself.  In this respect, the Board 
notes that the January 2002 letter was provided to the 
claimant following the August 2000 rating decision initially 
adjudicating the claim on appeal but prior to the case being 
certified to the Board for appellate adjudication.  
Additionally, the Board notes that the content of that notice 
and the May 2003 statement of the case, fully complied with 
the requirements of 38 U.S.C.A. § 5103(A) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his increased rating claim.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters and the statement 
of the case VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing increased 
rating claims.  He has, by information letters, a rating 
decision and a statement of the case been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Historically, the veteran incurred a concussion in a 
vehicular accident during his active service.  In a November 
1946 rating decision, the RO granted service connection for 
residuals of cerebral concussion with bilateral nystagmus, 
dizziness and tremors of the hand, at which time a 30 percent 
disability rating was assigned effective from April 1946.  
This 30 percent rating has been in effect since, and, as this 
evaluation has been in place for at least 20 years, it is 
protected from being reduced due to the provisions of 38 
U.S.C.A. § 110 (West 2002).  See also 38 C.F.R. § 3.951 
(2004).  The veteran is currently seeking an increased 
disability rating for this disorder, asserting that his 
condition has gotten worse.

The evidence relevant to the current level of severity of the 
veteran's disability includes, VA treatment reports dated 
from May 1999 to November 1999.  A report dated in May 1999 
diagnosed the veteran with bilateral nystagmus of an unknown 
etiology.  A July 1999 neurology clinic note indicates a 
history of head trauma received while in the service, and 
subjective complaints of dizziness when looking at things 
bilaterally.  The VA examiner found the veteran's extra 
ocular movement to be intact with bilateral horizontal 
nystagmus.  Sensation tests were normal, muscle strength and 
tone were normal and the veteran had a normal gait.  The 
veteran also had a normal finger-to-nose test and a normal 
heel-to shin test.  His muscle stretch reflex was present 
bilaterally and there was no Babinski sign.  Additionally, he 
had no orthostatic hypotension and the Nylen-Barany maneuver 
was negative.  The VA examiner also stated that the veteran's 
neurological examination was normal, and that his subjective 
symptoms may be related to his eye problems.  

A VA notation dated in August 1999 indicates that according 
to the veteran's history it seems as if he has degenerative 
nerve disease.  The examiner indicated that the veteran 
couldn't rotate his eyeballs to the left or right or look up 
or down without getting dizzy.  The examiner's assessment of 
the veteran's condition was horizontal nystagmus with 
dizziness.  As well, the examiner indicated that a further 
work up was not done because no focal defects were found.  A 
VA outpatient record dated in November 1999 details an 
ophthalmology examination the veteran received.  The VA 
examiner indicated that the veteran had stable nystagmus, 
that the mylenation of the nerve fiber layer appeared stable, 
and that the veteran had a cataract.

The veteran underwent a VA medical examination in December 
1999.  The physical examination found nystagmus on lateral 
gaze and no focal defects.  The diagnosis of the examining 
physician was chronic bilateral nystagmus, chronic dizziness 
and traumatic brain disease.  

The medical evidence also includes VAMC outpatient treatment 
reports dated between January 2000 and October 2002.  The 
relevant medical evidence contained in these reports includes 
a notation dated in January 2000 indicating complaints of 
bilateral nystagmus and dizziness.  Physical examination 
reveled coarse horizontal nystagmus and no ataxia (an 
inability to coordinate muscle activity during voluntary 
movement, so that smooth movements occur).  A March 1, 2000 
notation involves the veteran's status following a motor 
vehicle accident.  The veteran still complained of dizziness 
while looking out of the corners of his eyes.  The examiner 
found no nystagmus, but indicated that the veteran felt dizzy 
while rolling eyes to his corners.  A follow-up notation 
dated March 22, 2000, found chronic trauma induced nystagmus 
with intermittent dizziness.  An April 2000 notation 
indicates that the veteran had been worked up extensively in 
the past by the neurology department with computed axial 
tomography (CAT) scan and magnetic resonance imaging (MRI) 
both negative for neurological problems.  

Finally, the VA examined the veteran again in February 2003.  
At the examination, the veteran reported developing a problem 
with his downward daze causing dizziness and difficulty 
walking down hills.  The examination found that the veteran 
walked with a slight limp, but not with an ataxic or 
staggering gait.  Cranial nerves II through XII were found to 
be intact.  Coarse nystagmus was noted bilaterally and in 
downward gaze.  The veteran's motor strength was 5/5 and his 
sensation was intact.  The examiner concluded that the 
veteran's post concussion residuals included 
bilateral/lateral nystagmus, inferior nystagmus, leading to 
the need for fixating on objects to avoid dizziness, 
stumbling and nausea.  

At the time the veteran was originally service connected for 
his disability, residuals of a cerebral concussion did not 
have its own diagnostic code, so it was rated by analogy.  
The veteran's disability has been evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4,124a, 
Diagnostic Code 8000 for encephalitis.  Governing regulation 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2004).  Diagnostic Code 
8000 only allows for either a 10 percent or a 100 percent 
disability evaluation to be assigned for encephalitis.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8000 (2004).  Under 
Diagnostic Code 8000, a 10 percent disability evaluation is 
warranted for residuals of chronic encephalitis.  Id.  A 100 
percent disability evaluation is warranted for active febrile 
(fever) encephalitis.  Id.  As the veteran's current symptoms 
do not include those consistent with active encephalitis with 
a fever, he is only entitled to a 10 percent disability 
evaluation under Diagnostic Code 8000.  See Id.

The Board has also considered whether an evaluation in excess 
of 30 percent for the veteran's service-connected disability 
is warranted under other applicable Diagnostic Codes.  Brain 
disease due to trauma is rated under Diagnostic Code 8045, 
which allows for purely neurological disabilities to be rated 
with the diagnostic codes specifically dealing with such 
disabilities, and for purely subjective complaints, such as 
dizziness recognized as symptomatic of brain trauma, to be 
rated as 10 percent disabling but no higher.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2004).  As the credible 
medical evidence of record indicates that the veteran has no 
neurological disabilities, the highest disability evaluation 
he is entitled to under Diagnostic Code 8045 is 10 percent.  
Id.  Furthermore, the Board has considered the application of 
Diagnostic Code 6016 for central nystagmus.  Under Diagnostic 
Code 6016, a 10 percent evaluation is the maximum that can be 
assigned for nystagmus.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6016 (2004).  As the medical evidence indicates that the 
veteran has a diagnosis of nystagmus, he is entitled to a 
maximum 10 percent evaluation under Diagnostic Code 6016.  
Id.  

The Board notes that evaluating the veteran's service-
connected residuals of cerebral concussion under the above-
mentioned Diagnostic Codes does not result in an evaluation 
that is greater than his currently protected 30 percent 
disability evaluation.  Therefore, the veteran's claim for an 
increased evaluation in excess of the currently protected 30 
percent is denied. 

In reaching this decision, the Board has also considered the 
provisions of 38 C.F.R. § 3.321 (b) (1).  In this regard, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
evidence of record does not demonstrate, nor has it been 
contended, that this disability resulted in frequent periods 
of hospitalization.  Moreover, while this disability may have 
an adverse effect upon employment, as noted by the veteran, 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of objective evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
finds that the requirements for an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321 (b) (1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  The appeal is accordingly denied.




ORDER

A disability evaluation in excess of 30 percent for residuals 
of a cerebral concussion is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


